Citation Nr: 0214418	
Decision Date: 10/16/02    Archive Date: 10/29/02	

DOCKET NO.  02-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  There is no competent evidence of record linking any 
current right knee disability to the veteran's active 
service.

2.  There is no competent evidence of record linking any 
current bilateral hearing loss to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), opinion withdrawn 
and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of the enactment and not yet 
final as of that date.  See VAOPGCPREC 11-00 (all of the VCAA 
provisions apply to claims filed before the effective date of 
the VCAA but not final as of that date); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

On August 29, 2001, the final rules to implement the 
provisions of the VCAA were published in the Federal 
Register.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes, however, that except with 
respect to regulations governing applications to reopen 
previously and finally denied claims, the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  Therefore, VA will 
apply those provisions to any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date.

As the claims addressed in this appeal were filed before 
November 9, 2000, but were not finally decided as of that 
date, the provisions of the VCAA and the pertinent new 
regulations must be applied to these claims.

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Here, the 
veteran was notified by statements of the case, by letters 
from the RO, and by a video conference hearing at the 
Muskogee RO in August 2002, of the evidence necessary to 
complete and substantiate his claim.  The statement of the 
case dated in April 2002 also advised him of the applicable 
law.

The Board therefore finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Additionally, VA has a duty under the 
VCAA to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In this regard, the Board 
acknowledges that correspondence received by the RO from the 
National Personnel Records Center in St. Louis reflects that 
the veteran's service medical records might be "fire 
related."  VA has a heightened duty to assist a veteran in 
developing his claim when the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  See also Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA Adjudication Procedure Manual, M21-1, includes special 
provisions for "fire-related cases" at paragraph 4.06 where 
records were lost due to the unfortunate fire at the 
St. Louis Archival Repository.  The Manual instructs VA 
personnel as to procedures and alternatives when records are 
needed to resolve the claim and these cannot be secured from 
the service department.  VA is directed to assist the veteran 
in obtaining sufficient evidence from alternative or 
collateral sources.  At paragraph 4.07, it further suggests 
various types of evidence which may be considered in lieu of 
missing service medical records.  Other guidelines set forth 
as to alternative records such as may be available through 
newly discovered archives like the Office of the Army Surgeon 
General.  See also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  The Board points out that in this case such 
additional development has been attempted, but without 
success.  A PIES request for service medical records sent in 
January 1999 using information from the veteran was made, but 
in March 1999, a notation was made that there was "no 
response."  The veteran himself was asked whether he had any 
service medical records in his possession, and he did not.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which have set forth the criteria for 
entitlement to service connection for the claimed disorders.  
The discussions of the rating decisions and the statements of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board, therefore, finds that the requirements of 
the new law and regulations have been met.

Under the circumstances of this case, where there has been 
substantial compliance with new legislation and the new 
regulation, a remand for further development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit falling to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit falling to the 
claimant are to be avoided).  C.f., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service is diagnosed at any time after service, service 
connection is in order.  38 C.F.R. § 3.303(b).  Evidence of 
continuity of symptomatology is only required where 
chronicity is not shown in service or during a presumptive 
period.  Any disease first diagnosed after service may be 
service connected if all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated by service, without regard to presumptive periods.  
38 C.F.R. § 3.303(d).

Factual Background

The initial claim for service connection for the disabilities 
at issue was received in November 1998.  The veteran stated 
that he injured his right knee during basic training.  He 
also indicated that he sustained bilateral hearing loss due 
to exposure to aircraft engines while in service.

Received in December 1998 was a communication from the 
National Personnel Records Center in St. Louis, to the effect 
that no medical records pertaining to the veteran were on 
file at that facility.  It was noted his records might have 
been among those destroyed in the fire at that facility in 
1973.

In a December 1998 communication the veteran's wife reported 
that he wrote her in May 1956 and complained of hurting his 
knee after falling and twisting it while running an obstacle 
course in basic training.  She stated that in September 1956 
he was sent to Camp Irwin, California, and saw a physician 
who X-rayed both knees and reportedly informed him "it was 
either a chipped bone or an oil gland, and nothing could be 
done about it."  She stated that after leaving service, the 
veteran mentioned his knee problems to a doctor who was now 
deceased.

Of record is a December 1998 communication from David S. 
Sholl, M.D., who stated the veteran had been under his care 
since February 1989 for various problems.  No reference was 
made to either hearing loss or the right knee.

In a January 1999 communication another physician indicated 
the veteran had been seen by him on periodic occasions 
between 1993 and 1996 for disorders unrelated to the right 
knee or hearing loss.

In a February 1999 communication a service comrade recalled 
that the veteran injured his knee while they were stationed 
at Camp Irwin.  He indicated that he knew "that had happened 
because we were close friends then and we spent a lot of time 
together.  However, I cannot remember the exact date of the 
injury."

Received in March 1999 was a statement from another service 
comrade recalling that the veteran had a swollen knee while 
he was stationed at Camp Irwin.  He recalled the veteran went 
to a doctor but he was unable to recall any other 
information.

In May 1999 it was determined that in accordance with the 
M21-1, Part 3, Chapter 4, all procedures had been followed 
with regard to assisting the veteran in obtaining any service 
medical records that might exist.  It was indicated that all 
efforts to obtain the needed information had been exhausted.

Received in October 2001 was a copy of a morning report 
reflecting that while stationed with the 47th AAA Detachment 
(RCAT) at Camp Irwin, California, the veteran's status was 
listed as "from duty to ordinary leave 15 days."  Elaboration 
was not provided.

Testimony of the veteran at a video conference hearing before 
the undersigned in August 2002 is to the effect that he 
sustained acoustic trauma due to working around aircraft 
engines in service.  He added that he had received treatment 
for his knee while stationed at Camp Irwin.  He stated that 
following service he did not seek treatment for the knee 
because "they told me there was nothing they could do for 
it."

Analysis

In this case, there is no evidence of the precise time of 
onset of either a right knee disability or hearing loss.  The 
medical records on file are of no probative value to show 
that either a right knee disability and/or hearing loss 
represented a chronic disease in service.  38 C.F.R. § 3.303.  
There are communications of record from two private 
physicians who referred to having treated the veteran for 
various purposes beginning many years after service 
discharge.  Neither communication refers to either of the 
disorders at issue.  The veteran and his wife have opined 
that he has hearing loss and right knee problems which are a 
direct result of his active service.  However, those are 
opinions beyond their competence.  Lay opinions are 
recognized as evidence only within their competence, which 
does not extend to matters requiring medical expertise such 
as the cause of medical conditions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Neither the veteran, his wife, or 
his service comrades have been shown to have medical 
expertise, and the Board therefore does not find their 
opinions competent on the issues currently on appeal.   

The Board again notes it is aware of its heightened 
responsibility to explain its reasons and bases and to 
consider the benefit of the doubt in cases where, as here, it 
is shown that the service medical records are not available 
due to the 1973 fire at the National Personnel Records 
Center.  However, in the absence of any competent medical 
evidence showing a nexus between the claimed right knee 
disability and hearing loss in the veteran's military service 
many years ago in the 1950's, there is no basis to award 
service connection.


ORDER

Service connection for a right knee disability is denied.

Service connection for bilateral hearing loss is denied.


		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

